Title: From George Washington to George McCarmick, 12 July 1784
From: Washington, George
To: McCarmick, George



[Mount Vernon] 12th July 1784

Genl Washington requests Mr McCarmick to set up the Advertisements herewith enclosed at the following places. Leesburgh—Shepherdstown—Hagerstown—Martinsburg—Warm springs, and the Oldtown, or thereabouts. The above to be of those which have the writing in the Margin. The others to be set up along the road above the Oldtown, and at such other places over the mountains as Mr McCarmick may think best—letting Mr Simpson know the places, that he may not send those which are inclosed to him, to the same.
The letter to the Commanding officer at Fort Pitt to be sent by Mr McCarmick or Simpson as they may agree—it ought to go safe & soon.
Mr McCormick will please to inform those persons, or the leaders of them who are settled upon the Generals Land on Millers run, that he, McCor[mic]k, has seen & read his Deed for it—that the said Deed bears date the 5th day of July 1774—& the Survey the 23d of March 1771—that this Land was granted in virtue of the Kings Proclamation in Octor 1763 & is part of 3000 acres bought of Capt. Posey (an officer) who was entitled to so much under the Proclamation, as is recited in the Deed—that the agreement between the States of Virginia and Pennsylvania secures this right to the General, who did, at their first settling upon the land, & at sundry times since, which is easy to be proved, give them notice that it was his, & forewarned them of the consequences of persevering in an error; & lastly, it may be neighbourly & friendly in Mr McCormick to advise them, if they have a mind to avoid all the expence, & all the disagreeable

consequences which may result from the prosecution of his right to the highest Court it can finally be determined in; it might be well for them to think seriously of an accommodation, either by removing, or becoming Tenants—& that this is not to be delayed beyond the time the Genl has appointed to rent his Mill &c.
If Mr McCormick shou’d see Mr Hite  who assisted Colo. Crawford in surveying the Generals Lands in the Ohio & Gt Kanhawa, he would be obliged to him for asking Mr Hite whether, in case the General shou’d find it necessary when he gets to Mr Simpson’s, to take a Surveyor down with him, it would suit him to go; & upon what terms, by the day or month. The General does not [wish] Mr Hite engaged actually, because he does not, at this time certainly know whether he shall want a Surveyor or not.

G: Washington

